Citation Nr: 1823120	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to a left ankle condition.

2. Entitlement to service connection for a left knee disorder, to include as secondary to a left ankle condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  He also had periods of active duty for training (ACDUTRA) in June 1993, May 1994, March 1995, June 1996, January 1997 to February 1997, April 1997 to May 1997, September 1997, May 1998 to June 1998, July 1999, June 2000 to August 2000, August 2001 to September 2001, March 2002, and July 2002, and inactive duty training (INACDUTRA) from September 1984 to June 1985, August 1985 to April 1987, June 1987 to July 1987, October 1987 to November 1987, January 1988 to May 1993, July 1993 to February 1994, April 1994 to May 1994, June 1994 to February 1995, April 1995 to October 1995, December 1995 to May 1996, July 1996 to December 1996, January 1997 to February 1997, March 1997 to April 1997, May 1997 to September 1997, September 1997 to May 1998, June 1998 to July 1999, August 1999 to June 2000, September 2000 to August 2001, October 2001 to March 2002,  April 2002 to July 2002, and August 2002 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board previously remanded this matter in February 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

The Board finds there has been substantial compliance with its February 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1. The Veteran's back disorder did not begin during the Veteran's service or is related to service in any other way; arthritis did not manifest to a compensable degree within one year of service discharge; and is proximately due to or aggravated by the Veteran's left ankle condition.

2. The Veteran's left knee disorder did not begin during the Veteran's service or is related to service in any other way; arthritis did not manifest to a compensable degree within one year of service discharge and is proximately due to or aggravated by the Veteran's left ankle condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.	Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

In addition, for certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he suffered a variety of back and left knee injuries while serving in the National Guard from 1987 to 2002.  Specifically, the incidents that caused these injuries included falling while moving a M2 burner in 1992 and being "blown back" from a water pressure release on a "water buffalo" storage container in 2000 or 2001.  He further asserts that such conditions were the result of repeated lifting and moving of heavy objects, including M2 burners and 10 to 15 gallon pots, throughout his active duty and Army National Guard service.  Finally, he has generally asserted that he sustained injuries in several motor vehicle accidents during service, including in November 1981.  

Initially, the Board notes that all attempts were made to locate any outstanding records.  In an August 2017 memorandum, a formal finding of unavailability of treatment records was made.  These records included those noted in the February 2015 Board remand.  The RO concluded that based on the negative responses from National Personnel Records Center, Records Management Center, and the lack of response from the Veteran, it was the finding of the Appeals Management Office that these records were unavailable.  The Board finds that the RO has exhausted all attempts to locate these records and has complied with the February 2015 Board remand.  In addition, the RO informed the Veteran of this unavailability in the May 2017 supplemental statement of the case.

Regarding the evidence of record, service treatment records are silent for complaints, treatment, or diagnosis of a back or left knee condition.

VA treatment records show that the Veteran first complained of back pain in June 2010, at which time there was no diagnosis given.  Later VA treatment records show that the Veteran was diagnosed with mild degenerative disc disease; however, there was no opinion provided in the VA treatment records from June 2010 to the present showing any relationship between the Veteran's back condition and service.  Further VA treatment records show that the Veteran first complained of left knee pain in June 2010.  In addition, August 2010 x-rays showed mild joint space narrowing.  Again, these treatment records from June 2010 to the present did not show any relationship between the Veteran's knee condition and service.

At the October 2014 Board hearing, the Veteran testified that he injured his back around 1992.  He was handling an M2 when the top came off causing him to fall back.  He said he passed out and woke up later in a hospital.  Following this incident, he was out of work for 1 year and he received an Article 15.  Regarding the Veteran's knee condition, the Veteran testified that his ankle injury occurred at the same time as his back injury, and that following his ankle injury, his knee began to hurt a few months after.  

In October 2015, the Veteran submitted a disability benefits questionnaire (DBQ) regarding his back condition.  The Board notes that the entire claims file was not reviewed and the Veteran was not present for an in-person examination.  The Veteran was diagnosed with degenerative arthritis of the spine.  The examiner noted that the Veteran had been seen for mechanical low back pain.  MRI and x-ray findings indicated mild degenerative disc disease consistent with the Veteran's age.  The Board notes that no opinion was provided regarding the Veteran's back condition and service in this examination report.

In a September 2016 back VA examination, the Veteran reported one incident of service-related back injury due to falling backwards while carrying an empty MS burner weighing 20 pounds along with one motor vehicle accident that caused the back pain.  The examiner noted that he did not mention any repeated bending, carrying or lifting motions that injured his back.  The examiner opined that the Veteran's current diagnosed lumbar spine conditions of chronic low back pain and mild degenerative disc disease of the lumbar spine were less likely than not related to his service.  The examiner reasoned that the Veteran's service treatment records were silent for any back injury, complaint, condition or treatment.  There were no military medical records to support his claims.  In fact, the Veteran's service treatment records reflected continual denial of back pain, injury or condition.  He did not seek medical treatment for his back until he was seen at Loma Linda VA for a general medical examination 8 years after discharge and he mentioned that he had submitted a claim for his back.  The examiner noted that 2 years after discharge in August 2004, a VA treatment note showed that the Veteran denied a history of back conditions/problems.  It was noted that the Veteran had a normal musculoskeletal exam.   

The examiner also addressed the Veteran's back injury after moving a heavy plate found in an August 2012 VA treatment note.  The examiner stated that this new injury involving the movement of lifting a heavy plate occurred 10 years after discharge from the military.  He was treated, demonstrated a normal examination, his condition improved and as a result he was discharged from physical therapy.  Finally, the examiner stated that the Veteran's low back condition of mild degenerative disc disease was diagnosed in 2012, 10 years after discharge from the military.  Therefore, it was less likely than not related to his service.  The Veteran's military medical records were silent for any back injury and his civilian records were silent for mild degenerative disc disease until 2012. 

In a September 2016 knee VA examination, the Veteran reported that he injured his left knee in 2000 when his unit went to the Mojave Desert.  While he was cooking, the water tank lid that was transported behind the vehicle was too hot and the pressure lifted him up in the air when he removed the lid and he fell on his left knee.  He said that he was examined by a field medical unit doctor who wrapped his knee and applied ice.  He was then given medication until he went home.  The Veteran said that he saw a private doctor who had him on crutches for two weeks and then he went back to his regular job full duty.  The examiner opined that the Veteran's left knee arthralgia was less likely than not caused by service.  The examiner reasoned that the Veteran's service treatment records were silent for any knee injury, complaint, condition or treatment.  There were no military medical records to support his claim as described.  In fact, his service treatment records reflected continued denial of knee pain, injury or condition.  Further, the examiner stated that the Veteran's civilian records were silent for any knee injury, complaint, condition or treatment for 8 years after leaving the military.  Finally, the examiner stated that the Veteran's left knee x-ray of June 2010 (years after his discharge) was negative for arthritis.  Although there was "minimal degenerative changes" seen on x-ray in April 2015, there was no formal diagnosis made by a medical clinician.  However, the examiner stated that if this diagnosis had been made, it was less likely than not related to his military service.  Again, the examiner reiterated that the Veteran's military medical records were silent for left knee injury and his civilian records were silent until 2010.

The Board has first considered whether service connection is warranted on a presumptive basis.   However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from service.   In this case, the clinical evidence reveals mild joint space narrowing in the left knee on X-ray in August 2010 and slight chronic degenerative disc disease in March 2012.  As such, presumptive service connection is not warranted for arthritis.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In short, the evidence of record reflects that the Veteran's current diagnosed back and knee disorders began many years after his service and are not related to any symptoms or treatment in service.  The Board notes the Veteran's testimony that he started to develop back and knee disorders as a result of events with an M2 in service and other incidents.  The Board notes that there was a formal finding of unavailability of records for the Veteran.  However, even if these records showed these injuries and treatment, the Veteran's back and knee disorders were not diagnosed or treated for over 8 years following service.  Further, upon examination, the September 2016 VA examiners did not find that the Veteran's back and knee disorders were related to service not only because there were no medical records showing in-service complaints or treatment, but also because these disorders were not mentioned in civilian records until 8 to 10 years later.  The Veteran is competent to report symptoms of his conditions; however, he is not competent to make any such medical determination that his disorders are related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder and/or a left knee disorder.  While the evidence of record shows that the Veteran has a currently diagnosed lumbar spine and left knee disorder, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the October 2015 and September 2016 VA examiners opinions that the Veteran's lumbar spine disorder and/or left knee disorder was less likely than not related to service.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary probative medical opinion is of record.

Finally, the Board notes the Veteran's assertions that his back and knee disorders were the result of his left ankle condition.  However, as the RO denied service connection for a left ankle condition in August 2014, service connection on a secondary basis for such left ankle disorder cannot be granted as a matter of law.

Therefore, a preponderance of the evidence is against a finding that either a back or a knee disorder began during service or is related to service in any other way, or that the Veteran's back or knee condition is proximately due to or aggravated by the Veteran's claimed left ankle disorder.  Accordingly, service connection for a back disorder and a left knee disorder must be denied.


ORDER

Service connection for a lumbar spine disorder, to include as secondary to a left ankle condition, is denied.

Service connection for a left knee disorder, to include as secondary to a left ankle condition, is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


